Carley, Judge,
concurring specially.
I agree fully with Division 1 of the majority opinion. With regard to Division 2, the majority opinion deals only with the issue of whether the photo line-up was impermissibly suggestive. However, the actual enumeration of error in this case is that the trial court’s denial of the motion to suppress in-court identification and in allowing the pre-trial identification in evidence at trial violated appellant’s constitutional due process rights under Neil v. Biggers, 409 U. S. 188 (93 SC 375, 34 LE2d 401) (1972). It is true that under the holding of Neil v. Biggers, supra, a determination that the pre-trial identification is not impermissibly suggestive ends the inquiry. Killens v. State, 184 Ga. App. 717, 720 (362 SE2d 425) (1987). However, even if the pre-trial procedures in this case were impermissibly suggestive, the trial court would not have erred in denying the motion to suppress unless, as a result of such procedures, there was also a substantial likelihood of irreparable misidentification. Goswick v. State, *303150 Ga. App. 279, 281-282 (257 SE2d 303) (1979). “The factors to be considered in determining whether there was a substantial likelihood of irreparable misidentification are: ‘(1) opportunity to view the defendant at the time of the offense . . .; (2) the witness’ degree of attention . . .; (3) the accuracy of the witness’ prior description . . .; (4) level of certainty demonstrated . . .; (5) the length of time between the crime and the identification. . . .’ [Cit.] Applying these factors in the case sub judice, there was no substantial likelihood of irreparable pre-trial misidentification of [appellant] by the [victim], even assuming that the procedures may have been suggestive. . . . Accordingly, the trial court did not err in allowing the [victim’s] pre-trial identification of [appellant] into evidence.” Pack v. State, 182 Ga. App. 618 (356 SE2d 557) (1987). See also Robinson v. State, 180 Ga. App. 248 (348 SE2d 761) (1986); Curtis v. State, 183 Ga. App. 6 (357 SE2d 849) (1987).
Decided May 31, 1988.
Alan C. Manheim, for appellant.
Thomas J. Charron, District Attorney, Nancy I. Jordan, Debra H. Bernes, Assistant District Attorneys, for appellee.
I believe the trial court did not err in denying the motion to suppress.
I am authorized to state that Judge Sognier joins in this special concurrence.